DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 8, 10 – 15 and 17 – 24 are pending.  The claims, as amended in Examiner’s Amendment below, are in condition for allowance.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anne Saturnelli (Reg. No. 41,290) on June 02 2022.
The application has been amended as follows: 
Claims
1. (Currently Amended)  A method of data placement comprising: 
receiving a plurality of data portions stored at a plurality of logical addresses; and 
storing the plurality of data portions on a plurality of slices of physical storage located in a plurality of storage tiers of non-volatile physical storage devices, wherein the plurality of slices include a first slice of a first storage tier of the plurality of storage tiers and a second slice of a second storage tier of the plurality of storage tiers, wherein the second storage tier is different than the first storage tier and wherein the first slice is a first size and the second slice is a second size that is different than the first size, wherein each of a first plurality of slices, in the first storage tier, is the first size, and each of a second plurality of slices, in the second storage tier, is the second size, and wherein a first data movement includes relocating a first data portion from the first slice of the first storage tier to the second slice of the second storage tier. 

2. (Currently Amended)  The method of Claim 1, further comprising: 
receiving a plurality of I/O operations directed to the plurality of slices located in the plurality of storage tiers; 
determining, in accordance with the plurality of I/O operations, a plurality of sets of one or more I/O workload statistics of the plurality of slices, wherein each of the plurality of slices has an I/O workload characterized by a corresponding one of the plurality of sets of one or more I/O workload statistics; and 
determining, in accordance with the plurality of sets of one or more I/O workload statistics, [[a]] the first data movement for of [[a]] the first data portion of the plurality of data portions wherein the first data portion is stored on the first slice of the first storage tier.

3. (Cancelled)

4. (Currently Amended)  The method of Claim [[3]] 2, wherein the first data movement includes demoting the first data portion from the first slice of the first storage tier to the second slice of the second storage tier, and wherein the first storage tier is a higher performance storage tier than the second storage tier.

5. (Currently Amended)  The method of Claim 4, further comprising:  


combining the first data portion of the first slice with one or more additional data portions stored on one or more additional slices of the first storage tier; and 
relocating, to the second slice of the second storage tier, the first data portion of the first slice and the one or more additional data portions of the one or more additional slices of the first storage tier, wherein the second size of the second slice is larger than the first size of the first slice.

7. (Currently Amended)  The method of Claim [[3]] 2, wherein the first data movement includes promoting the first data portion from the first slice of the first storage tier to the second slice of the second storage tier, and wherein the first storage tier is a lower performance storage tier than the second storage tier.

12. (Currently Amended)  The method of Claim 1, 
	forming a new slice in the first storage tier by combining the first slice of the first storage tier with one or more additional slices of the first storage tier, wherein a size of the new slice is equal to a sum of the first size of the first slice and one or more corresponding sizes of the one or more additional slices.

14. (Currently Amended)  The method of Claim 1, wherein 
-repartitioning the first slice into a third plurality of slices of the first storage tier, wherein each of the third plurality of slices has an associated size that is less than the first size of the first slice.

17. (Cancelled)

18. (Currently Amended)  A system comprising: 
one or more processors; and 
one or more memories comprising code stored thereon that, when executed, performs a method of data placement comprising: 
receiving a plurality of data portions stored at a plurality of logical addresses; and 
storing the plurality of data portions on a plurality of slices located in a plurality of storage tiers of non-volatile physical storage devices, wherein the plurality of slices include a first slice of a first storage tier of the plurality of storage tiers and a second slice of a second storage tier of the plurality of storage tiers, wherein the second storage tier is different than the first storage tier and wherein the first slice is a first size and the second slice is a second size that is different than the first size, wherein each of first plurality of slices, in the first storage tier, is the first size, and each of second plurality of slices, in the second storage tier, is the second size, and wherein a first data movement includes relocating a first data portion from the first slice of the first storage tier to the second slice of the second storage tier. 

19.  (Currently Amended)  A non-transitory computer readable medium comprising code stored thereon that, when executed, performs a method of data placement comprising: 
receiving a plurality of data portions stored at a plurality of logical addresses; and 
storing the plurality of data portions on a plurality of slices located in a plurality of storage tiers of non-volatile physical storage devices, wherein the plurality of slices include a first slice of a first storage tier of the plurality of storage tiers and a second slice of a second storage tier of the plurality of storage tiers, wherein the second storage tier is different than the first storage tier and wherein the first slice is a first size and the second slice is a second size that is different than the first size, wherein each of first plurality of slices, in the first storage tier, is the first size, and each of second plurality of slices, in the second storage tier, is the second size, and wherein a first data movement includes relocating a first data portion from the first slice of the first storage tier to the second slice of the second storage tier. 

20. (Cancelled)

21. (Cancelled)

24. (Currently Amended)  The method of Claim 1, 

Reasons for Allowance
Amended claim 1 recites, at least, first tier with multiple first slices each with first size, second tier with multiple second slices each with second size different from said first size, and data is migrated between first slice (with said first size) and second slice (with said second size).  This subject matter is reflected in the following limitations of amended claim 1.
wherein the plurality of slices include a first slice of a first storage tier of the plurality of storage tiers and a second slice of a second storage tier of the plurality of storage tiers, wherein the second storage tier is different than the first storage tier and wherein the first slice is a first size and the second slice is a second size that is different than the first size, wherein each of a first plurality of slices, in the first storage tier, is the first size, and each of a second plurality of slices, in the second storage tier, is the second size, and wherein a first data movement includes relocating a first data portion from the first slice of the first storage tier to the second slice of the second storage tier
Throop teaches i) migration of two slices of different size (see Throop Fig. 3 and Fig. 4 upper portion) but not tier 1 with multiple first slices each with first size, tier 2 with multiple second slices each with second size different from said first size, and data is migrated between one of said first slices and one of said second slices, and ii) tier 1 storing hot slices and tier 2 storing medium slices that are differently sized from said hot slices but not data migration between one of said hot slices and one of said medium slices.  Therefore, claim 1 is allowable over prior art of record.
Claim 18 is the system claim corresponding to method claim 1 and is considered allowable for the same reasons as claim 1.
Claim 19 is the non-transitory computer readable medium claim corresponding to method claim 1 and is considered allowable for the same reasons as claim 1.
Claims, dependent upon independent claims 1, 18 or 19, are also considered allowable for the same reasons as said independent claims.

Claim 8, indicated as allowable over prior art in Office Action mailed 28 January 2022, is re-written in independent form incorporating limitations of base claim and all intervening claims.  Therefore, claim 8 is in condition for allowance.
Claim 22 is the non-transitory computer readable medium claim corresponding to method claim 8 and is considered allowable for the same reasons as claim 8.
Claims 23 is the system claim corresponding to method claim 8 and is considered allowable for the same reasons as claim 8. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282. The examiner can normally be reached Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIE YEW/            Primary Examiner, Art Unit 2139